DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 13-18 in the reply filed on 13 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 May 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: On pages 3 and 4, all of the references to the claims should be deleted.  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR PRODUCING COARSE COUNT AND TRI-DIMENSIONAL CRIMPED MULTI-FILAMENT BCF YARNS.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chand et al (WO 2015/066689 A1) in combination with Jauer et al (U.S. Patent 3,949,043 A) and Park (KR-19980009543-A).
             Regarding claim 13, Chand et al (see the entire document, in particular, paragraphs [0001], [0013], [0015], [0037], [0039], [0053], [0055] and [0083] – [0085]) teaches a process of making coarse count and tri-dimensional crimped multi-filament BCF yarns (see paragraphs [0001] (BCF yarns), [0013] (BCF yarns), [0083] (melt-extruded through a tri-lobal spinneret), [0084] (dual-impingement bulking jet) and [0085] (crimped yarns) of Chand et al), including the steps of (a) arranging polyamide 6.6 as a starting material (see paragraph [0015] (nylon 6,6) of Chand et al); (b) drying the polyamide 6.6 with nitrogen (see paragraph [0053] (drying with nitrogen) of Chand et al); (c) extruding the polyamide 6.6, thus obtaining filaments (see paragraph [0083] (melt-extruded through a tri-lobal spinneret) of Chand et al); (d’) immediately downstream the extrusion, cooling the filaments in air at about 15°C (see paragraph [0084] of Chand et al); and (e’) subjecting to a non-mechanical treatment with hot air to form coarse count and tri-dimensional crimped multi-filament BCF yarns (see paragraph [0084] of Chand et al). Chand et al does not explicitly teach the steps of (d) cooling the filaments in water at a temperature ranging between 17°C and 50°C for a time ranging between 0.5 seconds and 0.8 seconds, or (e) subjecting to a non-mechanical treatment with a mixture of air and steam, wherein the amounts of air and steam are in a ratio of between 30:70 by volume and 60:40 by volume. Jauer et al (see the entire document, in particular, col. 1, lines 8-11 and 24-27; col. 2, lines 7-18) teaches a process of making polyamide 6.6 filaments (see col. 1, lines 8-11 of Jauer et al), including the step of cooling the filaments in water at a temperature ranging between 17°C and 50°C for a time ranging between 0.5 seconds and 0.8 seconds (see col. 2, lines 7-18 of Jauer et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool filaments in water at a temperature in the process of Chand et al in view of Jauer et al in order to produce bubble-free polyamide 6.6 filaments (see col. 1, lines 24-27 of Jauer et al). Park (see the entire document, in particular, pages 1-3 of the translation) teaches a process of making BCF yarns from polyamide 6.6 filaments (see page 1, third paragraph of the translation), including the step of subjecting to a non-mechanical treatment with a mixture of air and steam, wherein the amounts of air and steam are in a ratio of between 30:70 by volume and 60:40 by volume (see page 2, fourth paragraph (steam:air ratio of 1.5:1 – 1:1.5) of Park), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject to a non-mechanical treatment with a mixture of air and steam, wherein the amounts of air and steam are in a ratio of between 30:70 by volume and 60:40 by volume in the process of Chand et al in view of Park in order to improve product quality for dyeing and for carpet manufacture (see page 3, second paragraph of Park; compare with page 1,fifth paragraph of the instant specification). 
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a process of making coarse count and tri-dimensional crimped multi-filament BCF yarns from polyamide 6.6 filaments, wherein the speed of the filaments in the cooling water tank ranges from 5,800 mm/second to 8,300 mm/second (as recited in claim 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberts et al (U.S. Patent Application Publication 2001/0041262 A1) teaches a process of making polyamide 6.6 filaments (see paragraph [0108] (ZYTEL (i.e., polyamide 6.6 filaments), wherein the distance between an extruder and a cooling water tank is from 2 – 40 mm.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742